Citation Nr: 0633174	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-42 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for hemolytic anemia, also claimed as cold 
agglutinin disease with elevated IgM.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In an unappealed December 1981 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a hemolytic anemia.

2.  The additional evidence received since the final December 
1981 rating decision was not previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.

3.  The preponderance of the competent evidence is against 
finding that the veteran's hemolytic anemia with cold 
agglutinin disease is related to his period of military 
service or any event thereof.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's December 1981 
rating decision is new and material; thus, the claim of 
service connection for a hemolytic anemia is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2005).

2.  The veteran's current hemolytic anemia with cold 
agglutinin disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in August 2003 in 
which the RO advised the veteran of the evidence needed to 
substantiate a claim for service connection.  The veteran was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  This letter was issued 
prior to the initial adjudication of his claim by the RO.  

Although the veteran was not advised as to the type of 
evidence needed to reopen his previously denied claim, the 
Board finds no prejudice in proceeding with the issuance of a 
decision on the matter.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As will be discussed in greater 
detail below, the Board finds that new and material evidence 
has been submitted to reopen the previously denied claim.

Furthermore, despite the inadequate notice provided to the 
veteran on the disability rating and effective date element 
of the claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's the claims of service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issue has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has received the 
veteran's treatment records, and the Board has obtained a 
medical opinion from the Veterans Health Administration (VHA) 
regarding the etiology of the claimed disorder.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

The Board notes that, in June 2006, the veteran was provided 
a copy of the VHA medical opinion obtained in this case, and 
an opportunity to submit additional evidence or argument in 
response to that opinion.  He subsequently submitted an 
additional letter from a private physician, and he 
specifically indicated that he wished for his case to be 
remanded to the agency of original jurisdiction (AOJ) for 
initial consideration of the new evidence.  

However, in October 2006, the veteran's accredited 
representative submitted a memorandum indicated that the 
veteran no longer wished to have his case remanded, and that 
he had chosen to waive initial consideration of the new 
evidence by the AOJ.  Accordingly, the Board finds that it 
may proceed with adjudication of this claim without returning 
this case to the AOJ for review of the new evidence.

II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemolytic anemia

The veteran is seeking to reopen a previously denied claim of 
entitlement to service connection hemolytic anemia, which has 
also been claimed as cold agglutinin disease with 
elevated IgM. 

The Board notes that the RO appears to have reopened the 
veteran's claim of entitlement to service connection for 
hemolytic anemia, and to have adjudicated that claim on a de 
novo basis.  However, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim of entitlement to service connection for 
hemolytic anemia was denied by the RO in an unappealed 
December 1981 rating decision.  In that rating decision, the 
RO specifically denied the claim on the basis that the 
veteran had not submitted any medical evidence showing that 
he had the claimed disability.

Since filing to reopen his claim in April 2003, the veteran 
has submitted medical records documenting regular treatment 
for hemolytic anemia associated with cold agglutinin disease 
since 1995.  The Board believes that this evidence was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has been received 
to reopen the veteran's claim.  To this extent only, the 
benefit sought on appeal is granted.

III.  Entitlement to service connection for hemolytic anemia 
with cold agglutinin disease with elevated IgM

The veteran is seeking service connection for hemolytic 
anemia, which has also been claimed as cold agglutinin 
disease with elevated IgM.  He essentially contends that he 
was exposed to extreme cold weather while serving aboard 
bombers over Europe during World War II, and that he 
eventually developed pneumonia while on active duty due to 
that exposure.  He further contends that, in 1977 or 1978, he 
was diagnosed with cold agglutinin disease, and that this 
disability is related to his in-service cold exposure and 
pneumonia.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset of this discussion, the Board notes that there 
is no question that the veteran currently has hemolytic 
anemia associated with cold agglutinin disease.  Regular 
treatment for cold agglutinin disease with anemia is clearly 
documented in medical records dated since 1996, and these 
records consistently refer to the veteran having been first 
diagnosed with cold agglutinin disease a some point between 
1977 and 1980.  Thus, the primary question that must be 
resolved in this case is whether the claimed disability is 
related to the veteran's military service.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the 
preponderance of the evidence is against finding that the 
claimed cold agglutinin disease was incurred in service.  In 
essence, the Board finds that the greater weight of credible 
and competent evidence of record establishes that the 
veteran's current disability is unrelated to his military 
service, to include the veteran's cold exposure experienced 
in service, and the diagnosis of pneumonia in service.

In this regard, the Board finds that the veteran is competent 
to report that he was exposed to extreme cold while serving 
aboard aircraft during World War II, and there is also no 
reason to doubt his credibility on that matter.  With respect 
to his report of having been hospitalized due to pneumonia in 
service, the Board notes that a lay person is not considered 
qualified to render medical opinions regarding diagnoses or 
the etiology of medical disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

However, in this instance, the Board is cognizant that the 
veteran's service medical records were apparently destroyed 
and are no longer available.  Under such circumstances, where 
service medical records have been lost or destroyed, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Therefore, for the limited purposes of this decision, the 
Board will accept the veteran's statements that he was 
hospitalized during service and told he had pneumonia as both 
competent and credible.  In essence, the Board believes that 
the veteran's memory that he was told that he had pneumonia 
does not require specialized medical knowledge, but merely 
requires that he recalls what he was told by physicians at 
that time.  

Nevertheless, even accepting that the veteran was exposed to 
extreme cold during service and was treated for pneumonia, 
the Board concludes that the preponderance of the evidence is 
against finding that the claimed cold agglutinin disease is 
related to those incidents.

In this regard, the Board finds the most probative evidence 
of record to be the opinion of a VA specialist in hematology 
and oncology, who reviewed the record and found that the 
veteran's current cold agglutinin disease are not 
etiologically related his cold exposure and history of 
pneumonia during service.  The physician explained that 
although patients with cold agglutinin disease must avoid 
exposure to cold to keep from developing significant 
symptoms, exposure to cold is not a known etiology for the 
development of the disease.  The physician further explained 
that although cold agglutinin disease can be associated with 
infections such as myocoplasma pneumonia, there was no 
indication that the veteran had pneumonia near the time of 
his initial symptoms of cold agglutinin disease around 1977 
or 1978.  The physician found that, because the cold exposure 
and pneumonia occurred 32 to 34 years prior to the diagnosis 
of cold agglutinin disease, these events would not be 
considered plausible causes for that condition.

The Board notes that there is no contrary medical opinion of 
record.  Although the veteran did submit a September 2006 
letter from a private physician in support of his claim, that 
letter merely indicated that the veteran had a long-standing 
history of cold agglutinin disease for at least 26 years.  
The physician offered no opinion as to the etiology of the 
disease, and no comment on the relationship between that 
disease and the veteran's military service.  Thus, the Board 
finds this letter to be of no probative value.

Although the veteran may sincerely believe that his 
disability is related to his military service, as a lay 
person he is clearly not competent to offer an opinion as to 
whether there is an etiologically relationship between his 
military service and the cold agglutinin disease that was 
diagnosed over three decades later.  See Espiritu; Moray, 
supra.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's hemolytic anemia, also 
called cold agglutinin disease with elevated IgM, was 
incurred in or aggravated by his military service.  Thus, the 
benefit sought on appeal is denied.




ORDER

New and material evidence has been submitted and the claim 
for service connection for hemolytic anemia, also claimed as 
cold agglutinin disease with elevated IgM, is reopened.  To 
this extent, the appeal is allowed.

Entitlement to service connection for hemolytic anemia, also 
claimed as cold agglutinin disease with elevated IgM, is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


